DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 14 January 2022 and 14 April 2022, were filed after the mailing date of the patent application on 10 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview Summary
On 09 May 2022, Applicant’s representative, John Branch, and Examiner held an interview.  Examiner indicated that incorporating the subject matter of Claim 4 would place the application in a state of allowance.  Applicant authorized Examiner to perform an Examiner’s amendment reflecting the proposed amendments.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Branch on 09 May 2022.
The application has been amended as follows: 

BEGIN CLAIMS

--1. (Currently Amended) A method for monitoring network traffic using one or more network monitoring computers, comprising:	
determining one or more flows associated with different network segments based on network traffic;
monitoring network traffic in each network segment to determine each flow associated with each network segment;
providing a correlation score between two or more flows associated with different network segments based on one or more of a correlation model, or one or more characteristics of at least one of the two or more flows;
modifying one or more timing characteristics associated with the at least one of the two or more flows in one of the different network segments;
determining at least one other flow associated with another one of the different network segments based on the one or more timing characteristics; and
determining two or more flows that are related based on a value of the correlation score of the two or more related flows, wherein a report is provided that includes information about the two or more related flows.—

4. (Canceled)

8. (Currently Amended) A system for monitoring network traffic in a network, comprising:
one or more network monitoring computers (NMCs), wherein each of the one or more NMCs comprises:
a memory that stores at least instructions; and
one or more processors that are arranged to execute instructions that enable performance of actions, including:
determining one or more flows associated with different network segments based on network traffic;
monitoring network traffic in each network segment to determine each flow associated with each network segment;
providing a correlation score between two or more flows associated with different network segments based on one or more of a correlation model, or one or more characteristics of at least one of the two or more flows;
modifying one or more timing characteristics associated with the at least one of the two or more flows in one of the different network segments;
determining at least one other flow associated with another one of the different network segments based on the one or more timing characteristics; and
determining two or more flows that are related based on a value of the correlation score of the two or more related flows, wherein a report is provided that includes information about the two or more related flows; and
one or more client computers, wherein each of the one or more client computers comprises:
a memory that stores at least instructions; and
one or more processors that are arranged to execute instructions that enable performance of actions, including:
providing a portion of the network traffic associated with the one or more flows.--

11. (Canceled)

15. (Currently Amended) A processor readable non-transitory storage media that includes instructions for monitoring network traffic using one or more network monitoring computers, wherein execution of the instructions by the one or more networking monitoring computers enable performance of actions for a method comprising:
determining one or more flows associated with different network segments based on network traffic;
monitoring network traffic in each network segment to determine each flow associated with each network segment;
providing a correlation score between two or more flows associated with different network segments based on one or more of a correlation model, or one or more characteristics of at least one of the two or more flows;
modifying one or more timing characteristics associated with the at least one of the two or more flows in one of the different network segments;
determining at least one other flow associated with another one of the different network segments based on the one or more timing characteristics; and
determining two or more flows that are related based on a value of the correlation score of the two or more related flows, wherein a report is provided that includes information about the two or more related flows.--

17. (Canceled)

END CLAIMS

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, Claim 8, and Claim 15, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest providing a correlation score between two or more flows associated with different network segments based on one or more of a correlation model, or one or more characteristics of at least one of the two or more flows after monitoring traffic in each network segment and further determining two or more flows that are related based on a value of the correlation score of the two or more related flows where a report is provided that includes information about the two or more related flows. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/             Examiner, Art Unit 2474